Citation Nr: 1528909	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  15-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the Veteran is entitled to an award of vocational rehabilitation benefits under Chapter 31, Title 38, United States Code.  

(The issues of entitlement to service connection for sleep apnea, to include as secondary to a persistent depressive disorder (dysthymia) with anxious distress; a headache disorder; a bilateral knee disorder; a right ankle disorder; a bilateral foot disorder; and residuals of Bell's palsy is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board is issuing a remand addressing the Veteran's appeal for service connection for sleep apnea, bilateral foot condition, bilateral knee condition, right ankle condition, headache condition, and residuals of Bell's palsy simultaneously with this decision.  


FINDING OF FACT

At a February 2015 hearing before the Board, prior to the promulgation of a decision in the appeal, the appellant's representative notified the VA that the Veteran wished to withdraw his appeal for entitlement to an award of vocational rehabilitation benefits under Chapter 31, Title 38, United States Code.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an award of vocational rehabilitation benefits under Chapter 31, Title 38, United States Code have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

Regarding whether the Veteran is entitled to an award of vocational rehabilitation, the Veteran's representative expressly withdrew this matter from appeal on the record at the February 2015 Board hearing.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal regarding entitlement to an award of vocational rehabilitation benefits under Chapter 31, Title 38, United States Code is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


